Citation Nr: 1701939	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-34 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 50 percent from March 28, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's spouse 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1967 to September 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2014 rating decisions of the RO in Detroit, Michigan. 

In November 2015, the Veteran provided testimony from Detroit, Michigan, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.

This case was previously before the Board in February 2016, where the Board denied the issues on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran's representative and the Secretary of Veterans Affairs agreed to a Joint Motion for Remand in September 2016 that vacated the Board's February 2016 decision.  

In compliance with the Court's order, the Board now remands the issues on appeal to obtain private treatment records identified during the November 2015 Board hearing.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion for Remand).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

Higher Initial Rating for PTSD

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the appeal.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the November 2015 Board hearing, the Veteran reported receiving treatment for PTSD every three months over previous year from Dr. M. in Lansing, Michigan.  To date, the evidence of record reflects that the treatment records have not been submitted by the Veteran or requested by VA.  On remand the AOJ should inquire as to whether the Veteran has sought private treatment for PTSD and, if so, attempt to obtain any outstanding treatment records, including treatment records from Dr. M. in Lansing, Michigan, if the Veteran provides a release for the records.  Further, the AOJ should attempt to obtain any outstanding VA treatment (medical) records, not already of record.  

VA Mental Health Examination 

As discussed above, at the November 2015 Board hearing the Veteran reported receiving treatment for PTSD every three months over the previous year.  As the Board is remanding the claim for the outstanding treatment records (and in order to avoid having to remand in the future), in an abundance of caution, the Board will remand to obtain a new VA mental health examination.  

TDIU

The Veteran seeks a TDIU based on service-connected PTSD rated as 50 percent disabling with a combined disability rating of 50 percent from March 28, 2012.
The Veteran contends generally that he has been unable to obtain or sustain any form of substantially gainful employment due to service-connected PTSD since January 2010.  Specifically, at the November 2015 Board videoconference hearing, the Veteran stated that he does not deal well with others.  See November 2015 hearing transcript.  In a July 2014 statement, the Veteran reported that the current severity of service-connected PTSD affected the ability to work.  In a September 2014 Vet Center letter, a therapist noted the Veteran's struggle with social anxiety and depression and indicated that "reentering the workforce could exacerbate said symptoms and regress progress."  See September 2014 Vet Center letter.      

In the November 2013 VA Form 21-8940 the Veteran listed four years of high school and no additional training.  The Veteran's reported work history includes "U.S. Post Office - Supervisor of Operations" and a "driver/supervisor" 40 hours per week from January 2004 to January 2010.  See November 2013 VA Form 21-8940.   

During a September 2012 VA examination, the Veteran reported working for the post office for approximately 30 years until retiring in 2004, and, after retirement, worked as a bus driver and supervisor for the city bus system until "fully retiring" in March 2012.  The Veteran also reported participation in a golf league and group therapy.  

During the November 2015 Board hearing, the Veteran reported the inability to work because of non-service-connected sciatica, non-service-connected chronic obstructive pulmonary disease (COPD), and "I don't deal well with others."  See November 2015 hearing transcript.  The Veteran also testified that he retired from the post office after approximately 30 years of employment, was currently receiving retirement benefits, and accepted post-retirement employment as a city bus driver in a "supervisory capacity" for approximately six or seven years.  See November 2015 hearing transcript.  When asked if service-connected PTSD prevented the ability to work, the Veteran said, "I think I could probably go back to work."  See November 2015 Board hearing transcript p. 25.  The Veteran also stated he was unable to work because of "balance problems" proximately due to non-service-connected sciatica, and "I really can't walk very well, I have COPD that is really cumbersome."  See November 2015 hearing transcript p. 24.

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher initial rating for PTSD; therefore, adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the appropriate release to obtain any outstanding private treatment records, to include any medical records held by Dr. M. in Lansing, Michigan.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2016). 

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of PTSD, not already of record.  

3.  Schedule a VA mental health examination to assist in determining the current severity of the service-connected PTSD.  

      4.  After completing all indicated development, the RO
should readjudicate the initial rating for PTSD issue and the TDIU issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




